Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Liu et al. (US 20120234803), Kachline (US 2007/0051711), Schmitz (US 6,047,579) and Daniel (US 2006/0163228).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 11, the steps of the providing RFID tag coupled to or located within the consumable component, assembling the consumable component inside a cutting head and positioning the RFID tag inside the cutting head in communication with a receiver inside of the cutting head and write by the receiver information to the RFID tag. 

Examiner’s Comment
 	(1) The closest prior art was Daniel. The prior art show that the RFID receiver 15 inside the torch 14 in communication with the RF transmitter. However, Daniel does not show the RF tag attached to consumable component inside the cutting head (i.e., torch) in communication with a receiver that can be write by the receiver to RFID tag.
 	(2) The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JIMMY CHOU/Primary Examiner, Art Unit 3761